 SOt[ IIItFASTERN NVEI.OPE (O.Southeastern Envelope Co., Inc. & SoutheasternExpandvelope, Inc. (Diversified Assembly, Inc.)'and Atlanta Printing Specialties & Paper ProductsUnion Local 527Southeastern Envelope Company of Georgia, Inc.2 andAtlanta Printing Specialties & Paper ProductsUnion Local 527. Cases 10 (CA 9523, 10 CA 9583.and 10 CA-9725November 9. 1979SUPPIEMENTAL DECISION AND ORDEROn April 23, 1979, Administrative law JudgeAlmira Abbot Stevenson issued the attached Supple-mental Decision in this proceeding. Thereafter, theGeneral Counsel and Diversified' filed exceptions andsupporting briefs.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.Following the issuance of a consolidated com-plaint, dated September 14. 1972, against Envelope.Expandvelope, and Envelope of Georgia, and a Deci-sion by Administrative Law Judge Howard .Gross-man on January 2, 1973, the Board issued a Decisionand Order on November 6, 1973,4finding that Enve-lope and Expandvelope were joint employers whichviolated Section 8(a)(5), (3). and (1) of the Act by,inter alia, closing the Expandvelope plant and termi-nating its employees on January 27. 1972.' The Boardalso found that Expandvelope within a few days re-sumed its operations as Diversified which, however,was not made a party to the unfair labor practiceproceeding.On April 10, 1978, the General Counsel's backpayspecification6and notice of hearing was issued by theActing Regional Director for Region 10. naming En-velope, Expandvelope,7and Diversified as Respon-dents, and alleging that Diversified was the alter egoof Expandvelope and therefore liable, along with En-velope and Expandvelope, for the payment of thebackpay due the discriminatees. As noted above, Di-Herein respectively called Envelope. Expandvelope. and D)iversified.2 Herein called Envelope of Georgia.'None of the other Respondents listed in the caption filed answers to theGeneral Counsel's specification or appeared at the instant backpay hearing.4206 NLRB 933.5 All dates below refer to 1972 unless otherwise indicated.6 As Administrative Las Judge Stevenson indicated the specificartion wassubsequently amended.7 As the Board Order in the unfair lahor practice proceeding restricted thebackpay obligation of Envelope of Georgia to the short perixo from January27 to February I I. it was nt included in the specification.versified was the only one of these companies whichfiled an answer and appeared at the hearing.In her Supplemental Decision. Administrative LawJudge Stevenson found that all of those individualswho appeared at the backpay hearing were, with theexception of Patricia Clark. a supervisor, entitled tocertain amounts of net backpay, and determined withrespect to other individuals, who did not appear atthe hearing because they could not be located, thatthe amounts alleged by the General Counsel to bedue them be placed in escrow for final adjudication oftheir backpay. she thereupon correctly found that Di-versified is the alter ego of Expandvelope and as suchshares with Expandvelope and Envelope the obliga-tion to provide the discriminatees with backpay.Diversified takes the contrary position that it can-not properly be held liable for backpay in view of theGeneral C('ounsel's failure, despite his awareness of itsexistence and relationship to Envelope and Expand-velope, to name it as a party in the underlying unfairlabor proceeding. In this connection, it cites RoseKnitting Mills, Inc., and Boclaire Fabrics, Inc.,8wherein Boclaire was not held accountable for thebackpay remedy for Rose Knitting's unfair laborpractices because the former was not named as a re-spondent either in the unfair labor practice charge orin the original complaint, and was not alleged as aseparate respondent until the backpay stage of theproceeding.However, as was pointed out in Coast Ddeiveor Ser-vice, ic.:9It is well established that liability for backpay...may be imposed upon a party to a supple-mental proceeding, even though it] had not beena party to the proceeding in which the unfairlabor practices were found, if [it] was sufficientlyclosely related to the party ... [which] com-mitted the unfair labor practices .... (Such li-ability imposed upon a party to a supplementalproceeding is frequently referred to as "deriva-tive liability.")It was further pointed out that even if the GeneralCounsel knew, or should have known, at the time ofthe issuance of the complaint and the hearing in theoriginal unfair labor practice proceeding, the factsupon which the General Counsel relies to prove de-rivative liability, the General Counsel is not estoppedfrom litigating the alter ego relationship in the supple-mental proceeding.We recognize that the rationale and results in RoseKnitting are at odds with the long-established princi-ples of derivative liability set forth in Coast Deliveryand cases cited therein. In order to resolve the appar-237 NLRB 1382 (1978).' 198 NIRB 1026. 1027 (1972).246 NLRB No. 63423 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDent conflict in precedent, we hereby expressly reaffirmour adherence to Coast Delivery and overrule RoseKnitting to the extent that it is inconsistent with CoastDelivery,. Contrary to our dissenting colleague, we be-lieve that permitting the General Counsel to litigateissues of derivative liability in a compliance proceed-ing, even when those issues could have been pleadedand litigated in the original unfair labor practice pro-ceeding, will better insure effectuation of the remedialpurposes and policies of the Act without denying pro-cedural fairness to any party alleged to be deriva-tively liable. In the present case, for instance, Diversi-fied has been found liable only after it received fairnotice and ull opportunity to litigate at the compli-ance hearing the question of its status as Expandve-lope's alter ego. Once found to be Expandvelope's al-ter ego, Diversified cannot complain that it shouldhave had notice and an opportunity to defend itselfagainst the underlying unfair labor practice charges.Since the interests of alter egos are by definition iden-tical, the alter ego finding in the compliance proceed-ing conclusively established that Diversified did re-ceive adequate notice, was present at the hearing, anddid defend itself through the representation ofExpandvelope in the earlier unfair labor practice pro-ceeding. Under these circumstances and in accordwith the principles expressed in Coast Delivey, weagree with the Administrative Law Judge's findingthat Diversified is Expandvelope's alter ego and de-rivatively liable as such for backpay due discrimi-natees as part of the Board's remedy for unfair laborpractices committed by Envelope and Expandvelope.We turn now to the propriety of the backpayamounts for which Diversified, Envelope, andExpandvelope are responsible. For reasons given byAdministrative Law Judge Stevenson, we find that allof the discriminatees named in her recommended Or-der are entitled to backpay, and that, except for John-nie Mae Williams, the amounts of backpay set forththerein are correct.Administrative Law Judge Stevenson deductedfrom Williams' gross backpay of $1,510 the amountof $1,081.50 which constitutes her interim earnings atKing Fish Restaurant where she worked 6 10-1/2-hour days or 63 hours per week. As the gross backpaycomputation does not include overtime, the GeneralCounsel contends, and we agree, that Williams' payin the amount of $500.76 for 23 hours of overtimeshould be excluded from her interim earnings.'0Ac-cordingly, Williams is entitled to net backpay of$929.28 instead of the $428.52 as found by Adminis-trative Law Judge Stevenson.0See United Aircraft Corporation. 204 NLRB 1068 (1973), wherein theBoard held that overtime on an interim job is excludable from interim earn-ings as a collateral benefit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondents,Southeastern Envelope Co., Inc. & SoutheasternExpandvelope, Atlanta, Georgia, and Diversified As-sembly, Inc.. Austell, Georgia, their officers, agents,successors, and assigns, shall pay to each discrimi-natee the amounts set forth by Administrative LawJudge Stevenson in her recommended Order, exceptthat the amount to be paid Johnnie Mae Williamsshall be $929.28.MEMHFBR MUIRPtY, dissenting:In disagreement with my colleagues, I would findthat Diversified is not liable for the backpay due thediscriminatees.I would adhere, contrary to the majority, to theBoard's position in Rose Knitting Mills, Inc., and Boc-laire Fabrics, Inc., 237 NLRB 1382 (1978)," that ajoint employer or alter ego that was not named as arespondent in the unfair labor practice case--eventhough the General Counsel was aware of the rela-tionship-may not subsequently be held accountablein a backpay proceeding. The majority has not pre-sented any rationale for changing its position now,and I find no reason to abandon the policy set forthin Rose Knitting Mills, that:... we do not think it equitable or in compliancewith our own procedures to hold accountable forunfair labor practices a party that had neithernotice nor opportunity to defend itself, especiallyin the absence of a showing that the facts devel-oped in this proceeding could not have been al-leged and proved in the prior proceeding.Here, as in Rose Knitting Mills, Diversified's alterego relationship with Expandvelope was in existenceat the time of the unfair labor practice case and wasknown of by the General Counsel. Yet, Diversifiedwas found to be a successor, but was not alleged ornamed as a respondent in the unfair labor practicecase. Therefore, the assessment of backpay againstDiversified is akin to making a finding that Diversi-fied committed an unfair labor practice without af-fording Diversified adequate notice and opportunityto defend itself. This is contrary to the policies of theBoard. Accordingly, I would find that Diversified isnot accountable for the backpay owed the discrimi-natees. To find otherwise is an obvious denial of dueprocess.'I Unlike my colleagues, I would overrule Coast Delivery Service, Inc., 198NLRB 1026 (1972). and similar cases, and adhere to Rose Knitting424 SOU'IHEASTERN ENVEI.OPE CO.SUPPLEMENTAL. DECISIONSIATIMILNI OF Ii: CASEAIMIRA ABBOT STEVENS()N Administrative Law Judge:This supplemental proceeding to determine the amount ofbackpay due 12 individuals whose employment was dis-criminatorily terminated by Southeastern Expandvelope.Inc. (herein Expandvelope). and its joint employer South-eastern Envelope Co.. Inc. (herein Envelope), and the back-pay obligation, if any. of Diversified Assembly, Inc. (hereinDiversified), was heard before me September 12 and 13.1978. in Atlanta, Georgia. on a backpay specification issuedby the Acting Regional Director of Region 10 of the Na-tional Labor Relations Board dated April 10. 1978, andthereafter amended. and on answers thereto filed by Diver-sified.' The amended specification and answers were furtheramended at the hearing. The Board's Decision and Orderappear at 206 NLRB 933 (1973).Briefs were filed by the General Counsel and Diversifiedand they have been considered.Upon the entire record, including the briefs, the argu-ments, and my observation of the demeanor of the wit-nesses, I make the following:FINDINGS AND CONCL.USIONSIn its Decision and Order in the original proceeding. theBoard found, among other things, that Expandvelope andEnvelope. of Atlanta, were joint employers. and that theyviolated Sections 8(a)(5), (3). and (1) of the National LaborRelations Act by closing Expandvelope and terminating itsemployees on January 27, 1972: and. although Diversifiedwas not a party to the proceeding, that Expandvelope re-sumed operations within a few days in Austell. Georgia. asDiversified. The Board issued no order against Diversified,but ordered Envelope and Expandvelope to offer theExpandvelope employees reinstatement in the event thejoint employers resumed commerce operations, and tomake the Expandvelope employees whole from January 27.1972. the date of the discriminatory shutdown, to such dateas each employee either actually was offered reinstatementor obtained substantially equivalent employment elsewhere.whichever occurred first.On November 29, 1977. the United States Court of Ap-peals for the Fifth Circuit granted the General Counsel'smotion to withdraw without prejudice its application forenforcement of the Board's Order against the original Re-spondents on the grounds that they were "complying withthe Board's Order in a manner satisfactory to the Board."'However. Expandvelope has been dissolved and no longerexists. No offer of reinstatement has been made to the dis-criminatees. and no backpay has been paid.Although the record shows that copies of the Specificatlon and Notice orHearing were also sent by registered mail to Envelope and Expandvelope. aswell as Southeastern Envelope Company of Georgia. Inc.. none of them filedanswers or appeared at the backpa) hearing. The Specificalion des notallege a backpay obligation by Southeastern Envelope Compan5 ot (;eorgia,.Inc.:The documents relevant to enforcement proceedings. Resp xh 271a}{c), were erroneously marked as rejected. The exhibits were received in evi-dence on p. 235 of the transcript of the hearing in the backpay proceedingA. .Aler Ego Sltalus. o Dierrv/iedThe amended specification alleges that Diversified is lia-ble for backpay as the alter ego or, alternatively, the succes-sor of E-xpandvelope with knowledge of the unremedied un-fair labor practices of Envelope and Expandvelope. Theamended answers deny that iversified is either the alterego or successor of Expandvelope.The transcript of the original hearing in these cases con-tains the following evidence respecting the relationship be-tween Expandvelope and Diversified:'Expandvelope, located in Atlanta, was organized as acorporation under the laws of Georgia by Barbara Vellotti.then 22 years of age, who owned 400 shares of the Com-pany. while Herbert Neuwirth and Lorene Ingle eachowned 50 shares. at $1 a share. Vellotti was president andchairman of the hoard. Neuwirth and Ingle were the otherofficers. Vellotti personally owned all equipment, whichconsisted of gluing, cutting, scoring, and tape machines:two assembly belts: cartons; light fixtures: and a waterheater. Vellotti's father, Roger Zotti, was a member ofExpandvelope's original board of directors, its registeredagent, and manager. He hired and fired employees afterobtaining Vellotti's approval. Zotti's contract of hire pro-vided for him to be paid 10 percent of the profits, butExpandvelope never made any profits. Patricia Clark was asupervisor. Expandvelope made and sold envelopes to sev-eral companies, including Western Electric Company, PingBinder, and Lexington Sales Book. Expandvelope also per-formed hand labor only as a subcontractor on a contractbetween Envelope and General Services Administration for$165,000 worth of expanding folders. As found by theBoard, on January 27. 972. Expandvelope ceased operat-ing and terminated its employees.Diversified was organized by Vellotti. the sole stockhold-er and officer, and began operating Monday, January 31.1972, in Austell. Georgia. with Vellotti's equipment whichshe had moved from Expandvelope in Atlanta to Austellduring the preceding weekend.4Two or three weeks later.Diversified entered into a subcontract with Southeastern ofGeorgia to manufacture expanding folders pursuant to theGSA contract with Envelope which had devolved uponSoutheastern of Georgia by its purchase of Envelope. Thissubcontract differed from Expandvelope's subcontract inthat in addition to providing hand labor as Expandvelopehad done. Diversified also purchased the materials. shippedthe products, and, unlike Expandvelope which was paidupon acceptance, was not paid until Southeastern of Geor-gia was paid by GSA, a method of operating which re-quired more operating capital. Diversified subsequently en-tered into a direct contract with GSA for the manufactureof the folders. Roger Zotti did the cutting for Diversified, ashe had done for Expandvelope.'This evidence consisted of testimony b) Barbara Vellottl and her fatherRoger Zonti. some of it as an offer ofr proof by the Respondents in question-and-answer form. Although. as stated. Diversified pro st' was not a part) tothat proceeding. it was given ull opportunity to present relevant evidence atthe hearing and the hackpay proceeding. which is set iforth below4 Although the Board. in its Decision and Order. found Diversified's origi-nal location to be 5 7 miles from Expandvelopc, Barbara Vellott testified Inthe hackpal proceeding that the two location.s were about 25 miles apart.425 I)EECISIONS OF NATIONAL ILABOR RLATIONS BOARI)The following additional evidence was presented at thehearing in the backpay proceeding:'The parties stipulated that Diversified Assembly. Inc., isa Georgia corporation engaged in the operation of a manu-facturing facility at Austell, Georgia: during the past calen-dar year. Diversified purchased and received goods valuedin excess of $50,000 directly from outside Georgia.Barbara Mooney. who had been connected with theother companies. was vice president and secretary of Diver-sified during its first 3 or 4 months of operations. ater, fora period of I or 2 years in 1973 and 1974. Diversified hadanother "silent owner" who had been in no way connectedwith Expandvelope or Envelope. Neither of' the Expandvc-lope supervisors performed any supervisory duties at Diver-sified, which was managed entirely by Vellotti until re-cently, when her husband, Mario Vellotti, who had beenemployed as a machine mechanic by Envelope and South-eastern of Georgia (but not by Expandvelope), becamepresident.Diversified's first location was in quarters rented fromMooney Color Corporation, owned by Barbara Mooney'shusband. In 1974 Diversified moved to its present locationin another building in Austell which the Company has pur-chased subject to a mortgage. To supplement equipmentbrought from Expandvelope,l Diversified began purchasingand installing additional equipment as soon as the move toAustell was made: a cornering machine, scoring machines.a cutter, a 5-folder machine, machines that attach metalfasteners, metal tabs, and metal eyelets, laminators and glu-ers, folding equipment, jacks, and lifts.7All equipment ispledged to the Fulton National Bank.Diversified manufactures and sells a wide variety of pa-per wallets, jackets, folders, file pockets, envelopes, andbinders both from stock and on specialty orders. In addi-tion, Diversified assembles cardboard displays, and doesfinishing on items started by printers. In addition to itsGSA subcontract with Southeastern of Georgia, Diversifiedearly acquired as customers Litho Services, Southline Enve-lope Company, Woodbury Business Forms, A-Okay Spe-cialty Printing and Supply, Kingston Office Supply, GastonOffice Supply, and Gadd Office Supply, none of which wasa customer of' Expandvelope. Vellotti testified that the cus-tomer with which Diversified does the most business isWestern Electric Company, and estimated that approxi-mately 50 percent of its work a year consists of manufactur-ing expanding folders of the same type and in the samemanner as Expandvelope had done.Diversified began operations with a complement of 9 em-ployees, including Mooney, who worked on the pay roll andbill paying, and now employs a complement of 12, none ofwhom worked at Expandvelope. Barbara Vellotti is solelyresponsible for employment policies. which include strictadherence to attendance, production, and attitude require-ments; whereas lenient policies, made by Zotti and ap-proved by Vellotti, had obtained at Expandvelope. In addi-tion. unlike Expandvelope which provided no health'Much o the evidence on this issue in the backpay hearing consisted o1the testimony of Barbara Vellotti. Roger Zotii did not take the stand.6 Vellotti tesitied rather vaguely that Diversified did not need, and dii notuse, all the equipment brought from Expandvelope.? Vellotti could not remember when or in what sequence the cuttlling ma-chine or other additional equipment was acquired.insurance, employees are covered by a group health insur-ance policy.Divcrsified has new books, bank accounts. tax numbersand arrangements, social security statements, and work-men's compensation plan. I.nlike Expandvelope, Diversi-fied buys its own supplies and materials., performs its ownshipping and billing, and has its own sales force and adver-tising.As stated, the Board in its Decision and Order orderedEnvelope and Expandvelope, as joint employers, amongother things. "[lin the event they resume commerce opera-tions." to offer reinstatement to each xpandvelope em-ployee employed by that ('ompany on January 27, 1972,and discharged on that date; and ordered Envelope andExpandvelope to make such employee whole for the dis-crimination suffered from the shutdown by Expandvelope.The Board also found that "Expandvelope resumed op-erations as Diversified within a few days ... in Austell,Georgia." The evidence received in the two hearings con-firms this finding.Thus, Barbara Vellotti owned 80 percent of the corporatestock of Expandvelope and was the sole owner of Diversi-fied at the time the corporation was organized and at thetime of the backpay hearing. She was also the sole owner ofall capital production equipment of Expandvelope, whichbecame the nucleus of Diversified's production equipment.In addition. Vellotti was president and chairman of theboard of both corporations, with the final say in all laborand financial matters concerning Expandvelope, and theonly say in such matters concerning Diversified. There is noindication that either of the other two minor co-owners andofficers of Expandvelope. who held only 10 percent each ofthe corporate stock, for which each paid $50. performedany management function or exercised any control over theaffairs of Fxpandvelope. Nor is there any indication thatthe unidentified other "silent owner" of Diversified during1973 and 1974, or Barbara Mooney who held the office ofvice president and secretary of Diversified for 3 or 4months. performed any management function or exercisedany control over that corporation.Although neither Roger Zotti, the manager, nor PatriciaClark, the supervisor, at Expandvelope continued on at l)i-versified, the supervision and management of the two com-panies must be seen as substantially identical in view ofVellotti's actual ultimate supervisory control over hiringand firing and direct control of finances at Expandvelope,and direct control of both areas at Diversified. Nor is thesignificance of these facts altered by the recent appearanceof Vellotti's husband as president of Diversified.Indeed, Roger Zotti testified at the original hearing. whenasked whether, after operating Expandvelope until January27. 1972. Vellotti was still operating in Austell under a dif-ferent name, that "She's operating yes she operating un-der a different name" in Austell. Barbara Vellotti was askedwhether she had a formal agreement covering Expandve-lope's use of the machinery she owned, and she replied,"No. I was the company." And when asked, "As I under-stand it, you made a decision; you moved over the week-end and re-opened the following Monday in Austell; is thatcorrect?" Vellotti responded, "Yes, sir, I re-opened."Moreover. a large part, if not the majority, of Diversi-426 SOUTI'HEASTERN ENVELOPE CO.fied's work consisted of manufacturing the same product inthe same way for the same customer as Expandvelope haddone expanding folders for GSA. Indeed, Diversified'ssubcontract appears to have called for Diversified to per-form work for GSA which had been performed by bothprecedent employers, Envelope and Expandvelope. Someof the additional products manufactured by Diversified alsoappear to have been similar to other products of Expandve-lope. Diversified's production of additional lines of similarproducts for additional customers, its institution of its ownprocedures, shipping, billing, sales force, and advertisingappear to have...amounted essentially to evolutions and develop-ments merely, such as could characteristically be ex-pected to occur in the particular business field and inthe economic era involved. without having so changedthe nature of the enterprise and its job situations as tocause it to be outside the bounds of legitimate remedialarea in respect to the discriminatees.?The above facts lead to the inescapable conclusion thatDiversified is the alter ego of' Expandvelope despite its sepa-rate corporate identity, books, tax accounts, and employeeplans and accounts.' In my judgment. Diversified is "merelythe disguised continuance of the old employer."'°In view ofthe Board's finding that the cessation of Expandvelope'soperations and the termination of its employees was moti-vated by a desire to prevent representation of the employeesby the Union, and to avoid dealing with it, by "chillingunionism" among the remaining employees of the joint em-ployer, and the fact that Diversified started up less than aweek later under substantially the same ownership with thesame equipment, this case clearly is one which involves "amere technical change in the structure or identity of theemploying entity ...to avoid the effect of the labor laws.without any substantial change in its ownership or manage-ment," and thus Diversified "is in reality the same employerand is subject to all the legal and contractual obligations ofthe predecessor."" As the parties have stipulated to factsestablishing Diversified to be engaged in commerce and inoperations affecting commerce as defined in Section 2(6)and (7) of the Act, I find that Expandvelope has resumedcommerce operations as Diversified, as specified by theBoard, and that Diversified is the alter ego of Expandve-lope.Diversified contends that it nevertheless cannot be heldliable for backpay for the following reasons: (a) This pro-ceeding is barred by Section 10(b) of the Act because theRegional Director failed to name Diversified as a party.N.L.R.B. .Ozark Hardwood Companv. 282 F.2d I. 6 (8th ('tr. 1960).C9 raford Door Sales Company. Inc., and Cordes Door Company, Inc. 226NLRB 1144 (1976); The Bell Company. Inc e al. 225 NLRB 474 11976):Marquis Printing Corporation and Mutual lithograph ('Compan, 213 NLRB394 (1974). ('f Clinton Foxods. Inc d/b/a Morton's IGA Foodliner e al. 240NLRB 1246. n. 2 (1979). have studied United Constructors and GoodinConstruction Company 233 NLRB 904 (1972). International Offse (Corp. 210NLRB 854 (1974)., and other cases to which Diversified has directed myattention, but I find them inapplicable on their facts.'°Southport Petroleum Company v .kL.RB. 315 U.S. 100, 106 1942)Howard Johnson Compauns Inc. v. Detroit Local Joint Eeutlive Board.Hotel & Restaurant Emploees & Bartenders International Union,.4 FI. (C10.417 U.S. 249. n. 5 (1974).serve it with notice, or allege any violations of the Act hby itin the original complaint although the Regional Directorwas aware of the existence of Diversified and its relation-ship to Envelope and Expandvelope. (b) Because of achesand considerations of equity, in that 5 years elapsed be-tween the issuance of the Board's Decision and Order in theoriginal proceeding on November 6, 1973, and the issuanceof the specification against Diversified on October 30, 1978.while the General C(ounsel has without explanation failedto proceed against the previousl,-named Respondents andtheir successors. (c) Application of the doctrine of estoppel.in that Diversified was not found hb the Board to have anyreinstatement or hackpay obligation toward these employ-ees nor given any notice of any potential liability for a pe-riod of over 6 years since the original complaints issued.during which time it might have attempted to limit thatliability. (d) Because of the General Counsel's failure toabide by Section 6 of the Administrative Procedures Actrequiring him to act "within a reasonable time" and Section5 requiring timely notice and opportunity for "the submis-sion and consideration of facts, arguments, offers of settle-ment ...." (e) Because Diversified is neither a Respondentnor a party upon whom a specification can be issued andserved under Section 102.52 of the Board's Rules and Regu-lations. I find these contentions to be without merit.(a) No cases have been cited to me, and I am aware ofnone, holding Section 10(b) applicable to supplementalbackpay proceedings. Diversified relies on Rose Kniting.Mills, Inc., and Boc-laire Fabrics, Inc.. 237 NLRB 1382(1978). in which the Board found alter ego and joint-em-ployer contentions irrelevant in a backpay proceedingagainst a company which existed at the time of the originalunfair labor practice charge and complaint and could havebeen, but was not, named as a respondent in the earlierproceeding, as that company could not be alleged as a sepa-rate respondent for the first time at the backpay stage of aproceeding. However, the Board reiterated that that deci-sion was based on the circumstances of that case, and thecircumstances here seem different in critical respects. Thus,unlike the alleged alter ego or joint employer in the Rosecase. Diversified was, I have found, brought into being forthe purpose of avoiding the effect of the labor laws. In addi-tion, the owner of Diversified, who was a party respondentthrough her ownership of Expandvelope, was placed on no-tice of Diversified's probable liability for the Board's rein-statement and backpay order conditioned on Expandve-lope's resuming commerce operations by the Board'sspecific statement, in its Decision and Order, that Expand-,elope had resumed operations as D)iversified. Moreover, if'it had been tx late to hold Diversified liable, the Boardwould hardly have included the additional language appli-cable to Expandvelope, as Diversified is the only employerwho could have fulfilled the condition.As to (b), it is well settled that the doctrine of laches is nodefense to a backpay obligations' nor, in my opinion, is2 V .R B v J It Rutter Rte , anu/acuring ('ompan,. Inc. 396 LI.S. 25801969); International .4'sooiiation f Bridge. Sructural nd ReinJ;,rced IronWorker. t'nion. I.,- al ?.'7. A F (10 Judson Steel (rporation) 2 13 NRLB457. 460 (1971). See, also, .V L R Oars Hardware ('ompnrav, upra427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure to proceed against another possibly liable party. Asto (c). I have found above that Diversified has been onnotice since the Board's Decision and Order herein. As for(d) the Supreme Court's Decision in Rutter-Rex, citedabove, covers Diversified's contentions based on the Ad-ministrative Procedures Act; and as to (e), the Board hasnever, to my knowledge, interpreted Section 102.52 of itsRules and Regulations to exclude an alter ego or successorto a respondent.B. Employer Backpay ObligationAs Expandvelope and Envelope, joint-employer Respon-dents, and Diversified, as the alter ego of Expandvelope.bore a full responsibility to offer the employees discrimi-nated against immediate reinstatement, they bear the obli-gation to pay the discriminatees backpay from the date oftheir discharge by Expandvelope until they are reinstatedor until they obtain substantially equivalent employmentelsewhere, under the Board's Decision and Order. As noneof the three companies has offered reinstatement, theirbackpay obligation is a continuing one.C. Backpay Due1975-11975-21975-31975-41976-11976-21976-31976-41977-11977-21977-31977-48001765200914554555205205205202.152.152.152.352.352.352.502.502.502.501720*3781,1180**2141,0691,0691,3001,3001,3001,300* Layoff of employees at Diversifiedbegan 1/14/75 and ended 9/1/75.** Layoff of employees at Diversifiedbegan 1/1/76 and ended 6/14/76.1. Method of computationThe backpay period covered by the amended specifica-tion extends from January 27, 1972, when the discrimi-natees were unlawfully terminated, through December 31,1977.The method of computation in the amended specificationmeasures the amount each discriminatee, except ParticiaClark, would have earned by multiplying the usual 40-hourworkweek by the prevalent wage rate at Diversified in effectduring all quarters of the backpay period. Computationsare made for each calendar quarter during the backpay pe-riod. No calendar quarter expenses are claimed, and nodeductions are made for interim earnings. This method ofcomputation leads to the following result which the specifi-cation claims is the net backpay owed to I 11 discriminatees:Year Hours1972-11972-21972-31972-41973-11973-21973-31973-41974-11974-21974-31974-4368520520520520520520520390390390330Rate Net Backpay$ 1.701.701.701.701.801.801.801.802.052.052.052.05$ 626884884884936936936936800800800677Diversified contends the employees should receive only apercentage of the amount claimed, based on the averagenumber of hours a week each employee actually workedwhile on the Expandvelope payroll. Although the Boardhas upon occasion used such a measure in arriving at thebackpay due, it has not invariably done so, and in my opin-ion such a measure would not be appropriate in this casebecause none of the discriminatees had long employmentrecords, the most senior having been on the payroll onlyabout 7 months at the time of discharge, and two havingbeen employed less than I month: there is no way to tellwhether any absences were attributable to nonrecurringevents: the record fails to show a pattern in the work his-tory of any claimant's working less than 40 hours a week,when so scheduled, at any job obtained or retained duringthe backpay period: and the backpay claimed by the Gen-eral Counsel excludes all periods when Diversified wasclosed and its employees were laid off."Diversified also contends that the backpay period shouldend in November 1973 because the Board's Decision andOrder, dated November 3, 1973, directed the discriminateesto make application for reinstatement to Southeastern ofGeorgia and they admittedly have not done so. There is nomerit to this contention, as the Board did not order thediscriminatees to apply to Southeastern of Georgia, andmost of those who testified said they were not aware of theexistence of that Company.Nor is there merit to the contention that backpay shouldbe cut off for failure of the discriminatees to apply for jobsat Diversified. The Board does not require employees toI Avon Convalescent (enter. Inc., 219 NLRB 1210. 1212 (1975); AtlanticMarine, Inc. and Atlantic Drvdock Corporation, 211 NLRB 230 (1974). Inaccord with the principle reaffirmed in these cases, all uncertainties. includ-ing uncertainties of this nature, are resolved in the employees' favor.428 SOIUTlEASTERN ENV'I.)OPE CO.engage in the futile act of applying to the employer whichdiscriminatorily terminated them. On the contrary it wasthe obligation of Expandvelope. and of Diversified as itsalter ego, to offer reinstatement, which it admittedly has notdone.Moreover, that two discriminatees obtained substantiallyequivalent employment at an envelope-manufacturing com-pany within 5 months of the Expandvel(pe shutdown doesnot justify the conclusion that all the other discriminateeswould have found jobs in the industry within the same pe-riod of' time if they had made a reasonably diligent searchfor work.'"2. Issues regarding individual discriminateesa. Patricia ClarkDiversified contends that Clark is not eligible for an)backpay because she was a supervisor. In its original deci-sion, the Board found Clark to be a supervisor at Expand-velope, and the parties to the backpay proceeding havestipulated to her supervisory status. The Board ordered re-instatement and backpay of "each employee of Southeast-ern Expandvelope. Inc. employed by that Company onJanuary 27, 1972, prior to the shutdown on that date." Sec-tion 23 of the Act excludes supervisors from the definitionof "employee." The Board has, in certain limited circum-stances, found employer conduct towards supervisors toconstitute a violation of Section 8(a)(l) of the Act and or-dered them reinstated with backpay. However, the Boardmade no reference to Clark in its conclusions or Orderherein, and it has never, to my knowledge, found conducttoward supervisors to be violative of Section 8(a)(3) or (5)as the terminations in this case were found to be. I concludetherefore that Clark was not covered by the Board's Order,and recommend that the specification be dismissed as toher.b. Johnnie Mae WilliamsDiversified contends Williams had interim earnings of$1,081.50 at Original Fish King Restaurant where sheworked from March until July I. 1972. Diversified also con-tends that Williams obtained substantially equivalent em-ployment at McCracken Industries on July I. 1972, whichtolled her backpay. I agree.Williams testified that she worked at Original Fish KingRestaurant part-time from March until July 1, 1972. andpresented her 1972 Wage and Tax Statement W-2 formshowing she earned $1,081.50 during that period. Proratingthose earnings between the last month of the first quarterand the 3 months of the second quarter of 1972 results in areduction of $270.37 from backpay due for the first, and$811.11 from the backpay due for the second, quarter of1972.The Board ordered that the discriminatees be madewhole for what they would have earned from January 27,1972, the date of the discriminatory shutdown, until such4 Cf Sioux Falls Stock Yards Companm, 236 NLRB 543 (1978).'5See. e.g.. Sbilho's Golden Grill, Inc.. 227 NLRB 1688 (19771: Buddir,Super Markets. 223 NLRB 950 (1976).date as each employee either actually is offered reinstate-ment "or obtained substantially equivalent employmentelsewhere, which ever xoccurs first." The General Counselsuggests, and I agree, that substantially equivalent employ-ment means employment at the same or greater rate of payin a production-type job with a reasonable continuation ofemployment and expectation of future employment.Williams testified she obtained a full-time production jobat McCracken Industries. Inc., on July .1972, starting atthe minimum wage, which was the wage she was earning atthe time of her termination from Expandvelope, and thatshe worked at McCracken Industries until she was dis-charged on May 18. 1973, for absenteeism after missing oneday a week to see her dentist. I find that Williams obtainedsubstantially equivalent employment on July I. 1972, andrecommend that her backpay he tolled on that date.c. Theresa Johnson W4ilco.vDiversified contends that Wilcox obtained substantiallyequivalent employment in April 1972. 1 agree.Wilcox was employed at Expandvelope as a productionworker at the minimum wage. She testified that 2 monthsafter her termination, she obtained full-time employment asa production-machine operator at Specialty Mailers. Start-ing at the minimum wage, she worked for that company forabout 2-1/2 years until she was laid off for lack of work. Inthese circumstances, I find that Wilcox obtained substan-tially equivalent employment on or about April I. 1972,and recommend that her backpay be tolled on that date.d. Theresa LeeDiversified contends Lee was unavailable for work forthe month of April 1972. and obtained substantially equiv-alent employment in May 1972.Lee was a production worker at Expandvelope at theminimum wage. She testified she obtained regular full-timeemployment as a production-machine operator at SpecialtyMailers Envelope Company, starting at the minimum wage,3 or 4 months after her termination by Expandvelope, andthat she worked there for a year after which she quit toattend business school. She also testified she was unable towork for the month before she started with Specialty Mail-ers because of illness. In these circumstances, I find that Leeobtained substantially equivalent employment on June I.1972, on which date her backpay should be tolled. I alsofind that the backpay due Lee for the second quarter of1972 must be reduced by one-third, or $294.66, representingthe one month during that period she was rendered unableto work.'6e. Gloria Scott HunterDiversified contends that Hunter was unavailable forwork for 2-3 months in 1972 while she attended a full-timetraining program sponsored by the Welfare Department;that she obtained substantially equivalent employment inlate 1972 with the Visiting Nurses Association as a full-timeemployee at a $1.70 an hour: alternatively, that her back-1* See lt/antl Marine. supra429 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)pay should end in early 1973 when she quit her job at theVisiting Nurses Association and thereafter was unavailablefor work because she got married and her mother's healthrequired her presence, and she did not make a diligentsearch for work because she primarily relied on the WelfareDepartment to find work for her and was unable to provideadditional evidence of interim earnings because her recordswere destroyed by fire.Hunter testified she had no W 2 statements before 1973because her records were destroyed by fire that year, andshe has none since 1973 because she has not worked sincethen. She testified she sought work through the WellareDepartment after her termination by Expandvelope andsaid, "I'd go and ask people do they)' know any jobs to belocated," but did not find a job. During the last of 1972 shewent to work for the Visiting Nurses Association at a $ 1.70an hour, the minimum wage, full time, going from place toplace, wherever she was assigned each morning, taking careof old people; she worked 3 or 4 months when she quitbecause her car broke down and she had no transportation.She returned to the Welfare Department which sent her tothe WIN program to study reading and math for 2 or 3months, and the program tried to find her a job while shewent "from place to place looking for a job," and askedvarious people she encountered what kind of work they didand whether they "are hiring on your job." She did not,however, consult the newspaper help-wanted ads. No jobmaterialized. On February 18, 1977, Hunter testified, shegot married and "settled down." Because of that, and be-cause her partially blind mother lives with her, Hunter hasnot applied for work since February 18, 1977.I do not believe that Hunter's backpay should be reducedfor the period between her termination and September 1,1972, when she apparently went to work for the VisitingNurses Association, because she made some effort to find ajob, and a reasonable period must be allowed to peoplethrown on the job market by their employer's unlawful con-duct.It seems to me that the destruction of Hunter's records isimmaterial because the evidence shows she has had onlyone job since her termination. Her earnings on that job,with the Visiting Nurses Association, can be computed bymultiplying her wage, $1.70 an hour, by 40 hours a weekand deducting the results from the backpay due for the last4 months of 1972. Thus, it appears that during September1972 she worked 160 hours at a $1.70 an hour for $272,which should be deducted from the backpay due for thethird quarter of 1972. During the last quarter she worked520 hours at $1.70 an hour for a total of $884, which shouldbe deducted from backpay due for the fourth quarter of1972. 1 find that this job was not substantially equivalent tothe job Hunter held at Expandvelope because, although itpaid the same wage, it was not the same or better kind ofwork and because it required her to have a car which wasnot required at Expandvelope. Similarly, I find no willfulloss in leaving the Visiting Nurses Association inasmuch asshe could not perform the job without a car.' WhetherHunter's backpay should continue during the 2- to 3-monthperiod she was in the WIN training program depends on7 See ort Lock Corporation, 233 NLRB 78, 80 (1977); Alamo Expre.Inc. and Alamo (Cariage Company. 217 NLRB 402 (1975).whether she made a reasonable search of work during theperiod.' Her search seems to have consisted of the same orsimilar conduct from the time she began the training pro-gram until February 18, 1977, when she clearly withdrewfrom the labor market. That is, relying on the Welfare De-partment, going "from place to place" and asking variouspeople she encountered what kind of work they did andwhether they "are hiring in your job." I find that this didnot constitute a reasonable effort to obtain suitable interimwork in a production job at the minimum wage. Accord-ingly. I recommend that Hunter's backpay be tolled at theend of the fourth quarter of 1972.71f. Janet AlmondDiversified contends Almond obtained substantiallyequivalent employment on April 17. 1973, when she went towork for MLM Manufacturing Company at $1.70 an hour:and from her termination until she obtained that job shefailed to make a reasonable search for work or willfullyabsented herself from the job market to care for her child.Almond testified she went to work at MLM Manufactur-ing Company, a clothing manufacturer, on April 17, 1973,as a full-time presser in the design department, at a startingwage of $1.70. She worked there 2 years or longer and waslaid off. I find that this constituted substantially equivalentemployment and tolls her backpay as of April 17, 1973.With respect to the period between her termination byExpandvelope and April 17, 1973, Almond testified shelooked for jobs only through the Georgia Department ofLabor; she visited there every morning for a while and theyoccasionally sent her for interviews. Although she consultedthe newspaper want ads when available, the advertisedopenings either required a car or experience she did nothave. For a while during the winter, Almond stayed homeand cared for her 2-year-old child, as she could no longerafford the nurser)' where she kept him while she worked atExpandvelope. Hlaving found reasonable the initial periodrequired by Hunter to find employment after the shutdown,it seems fair to allow Almond, whose efforts to find a jobapproximated those of Hunter, the same period of time,until September 1, 1972. It also seems fair not to hold theEmployer accountable for backpay for any greater lengthof the time that Almond spent searching for work solely byrecourse to the State Employment Agency and occasionalreference to newspaper help-wanted ads. Accordingly, Ifind that from September 1, 1972, until April 17, 1973, Al-mond incurred a willful loss of earnings and that this periodshould be deducted from backpay due.20g. Sarah CarrDiversified contends that C(arr is not entitled to backpayduring 1972 and 1973 because she confined her search torestaurants, a line of work in which she had neither trainingnor experience; that she further should be disqualified for 28 See J. L. Holtzendorff Detective Agency, Inc.. 206 NLRB 483. 485 1973):Lozano Enterpriset, 152 NL.RB 258 (1965). enfd. 356 F'.2d 483 (9th ('ir.1966)19 See Rogers Furniure Sales, Inc., 213 NLRB 834 (19741.20 See Rodgerv Furniture Sales. In, upra.430 SOUTHEASTERN ENVEL.OPE CO.months of 1972 while enrolled in a training course: and thather backpay should be tolled in January 1974 when sheobtained employment at a wage which exceeded her wageat Expandvelope.Carr testified that for the first 8 or 9 months after hertermination she looked forjobs in a lot of restaurants, someof which she named. Although Carr initially testified shehad experience in restaurant work, she subsequently testi-fied that the first restaurant job she ever had is the one shenow has, which she obtained in 1974. After 8 or 9 monthsCarr enrolled in a I-year government-sponsored trainingprogram to be trained as a security guard, but dropped outafter 2 months. After that, she resumed her job search, ap-plying at restaurants only. Carr obtained a regular full-timejob at The Duffer House restaurant as grill lady in January1974, starting at $2.25 an hour, and is still employed there.The Board has held that failure to seek precisely thesame type of interim employment as that from which anemployee is discriminatorily discharged is not a determina-tive factor in assessing eligibility for backpay.2Although itappears that Carr had no previous experience actuallyworking in a restaurant, she does appear to have beenqualified for that work, as demonstrated by her ultimatelyobtaining such a job, at a wage rate which exceeded theminimum wage at the time, and her successful retention ofthat job ever since. As the record does not show that Carrceased job hunting during the 2 months she was in trainingas a security guard, I find that willful loss of earnings hasnot been shown as to Carr. However, her backpay must beended as of January 1974 when she obtained substantiallyequivalent employment.h. Elizabeth HannDiversified contends that 6 months should be deductedfrom Hann's 1972 backpay while she was in a trainingcourse; that Hann obtained substantially equivalent workin February 1975 with the Internal Revenue Service: and.alternatively, that no backpay should attach to an 8-monthperiod in 1976 when Hann was in school.Hann testified that upon termination from Expandvelopeshe reported to the Welfare Department, which sent her toseveral places such as envelope companies or companieswhich had sewing jobs to apply for work. Being unsuccess-ful, she enrolled full time in a training course for cashierwork, sponsored by the Welfare Department, which she at-tended for 6 months in 1972 and 1973. She continued tolook for work while taking the course. Upon receiving acertificate, she applied for work as a cashier, without suc-cess.Hann testified she obtained a clerical job with IRS inJanuary 1975 at $2.88 an hour. Hann thought the jobwould be career conditional permanent full-time with nomore than 2 months off a year. It did not work out thatway, however. Instead. she was permitted to work an aver-age of 4 hours a day during January and February. and itwas only during April and May that she worked regularly 8hours a day. Then in June 1975 she was laid off. During herentire employment at IRS in 1975. she earned $648 total.21 Avon Convalescent Center, Inc, supra at In. 5.After her layoff. Hann inquired about employment atseveral named employers. She did not find a job, and inFebruary 1976 she enrolled at the Bryman Medical Schoolfor training as a medical assistant, where she remained fulltime under a government grant through October 1976.While she was there. IRS called her back in May 1976 for 2weeks' work only: she decided not to drop the trainingcourse for only 2 weeks' work. During the training periodHann continued to search for a job, and her only earningsconsisted of $20 for 9 hours' work as a receptionist at theAtlanta Women's Pavilion. Upon receiving her certificateshe looked for work with almost every hospital and doctoras a medical assistant, but was unable to find a job. Shethen expanded her search for any kind of work available.consulting newspaper want ads as well as making calls. Heronly job in 1977 was with IRS, where she earned a total of$1.151.82.I find that the record fails to show a willful loss of earn-ings by Hann at any time during the backpay period. I alsofind no merit in the contention that Hann's job with IRSwas substantially equivalent, as it was temporary, sporadic.and only part-time for substantial periods.The $648 Hann earned from IRS in 1975 will be de-ducted from backpay due as follows: Based on her testi-mony, I assumed she worked an average of 4 hours a dayfor 13 weeks during the months of January, February andMarch, for a total of 52 hours; and that she worked anaverage of 8 hours a day for the 8 weeks of April and May,for a total of 64 hours. She therefore worked a total of 116hours for $648, at the rate of $5.58 an hour. Therefore,$290.16 (52 hours at $5.58) will be deducted from the back-pay owed for the first quarter of 1975: and $357.12 (64hours at $5.58 an hour) from backpay owed for the secondquarter of 1975. There being no evidence as to exactly whenin 1976 Hann earned the $20 from the Altanta Women'sPavilion. that amount will be deducted from the amount ofbackpay due for the second quarter of 1976. In the absenceof any evidence as to when her 1977 IRS earnings occurred,it will be assumed that they occurred during the first 6months of 1977, as they had in 1975. However, as the totalearned was almost twice as much, it will be assumed thatearnings were equal for the first two quarters of 1977. and$575.91 will be deducted from backpay owed for each ofthe first two quarters of 1977.i. Judy Louise Cunningham, Katherine Ellison, BertyGardner, and Bett' MartinThese discriminatees did not appear at the backpay hear-ing because the General Counsel was unable to locate them.I shall therefore direct that the money alleged to be duethem in the amended backpay specification be paid intoescrow and that further proceedings be held for final adju-dication of their backpay for the period covered by thespecification consistent with the procedure established bythe Board in Brown and Root, Inc(., et. al, 132 NLRB 486(1961).'22 See Ayown (,onalescenl (enter. upra at 1210. 1214431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER2The Respondents, Southeastern Envelope Co., Inc. &Southeastern Expandvelope, Inc., and Diversified Assem-bly, Inc., their officers, agents, successors, and assigns shallsatisfy their obligation to make whole the discriminateeshere involved through the year 1977 covered by the specifi-cation by payment of the amounts of net backpay set forthbelow:Judy Louise CunninghamKatherine EllisonBetty GardnerBetty MartinJohnnie Mae WilliamsTheresa Johnson WilcoxTheresa LeeGloria Scott HunterJanet AlmondSarah CarrElizabeth Hann$19,319.0019,319.0019,319.0019,319.00428.5224626.00251,215.34262,122.00272,099.32287,022.0017,975.183°23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Supplemental Order herein shall, as pro-vided in Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Supplemental Order and all objec-tions thereto shall be deemed waived for all purposes.24 1972, first quarter earnings, $626 less $270.37 interim earnings, equal$355.63; second quarter earnings, $884 less $811.11 interim earnings, equal$72.89. Tolled at end of second quarter, 1972.25 Tolled at end of first quarter 1972.' Tolled June , 1972. 1972, second quarter earnings, $884 less $294.66interim earnings, equal $589.34.2 1972, third quarter earnings, $884.00 less $272 interim earnings equal,$612.00; fourth quarter earnings, $884 less $884.00 interim earnings, equals0. Tolled December 31, 1972.2Tolled April 17, 1973. Willful loss of earnings from September 1, 1972.until April 17, 1973; thus, backpay due for 1972. third quarter. 2/3 x $884equals $589.32.Each of the foregoing amounts shall be paid plus interestthereon accrued to the date of payment as specified by theBoard in Florida Steel Corporation, 231 NLRB 651 (1977),and Isis Plumbing & Heating Co., 138 NLRB 716 (1962),minus any tax withholdings required by Federal or statelaws. The specified amounts including interest will be paidto the discriminatees, respectively, except the amounts forJudy Louise Cunningham, Katherine Ellison, Betty Gard-ner, and Betty Martin, for whom the amounts shall be paidto the Regional Director for Region 10 to be held in escrow.The Regional Director for Region 10 is hereby directedto place in escrow the amounts of backpay awarded theclaimants who did not testify (Judy Louise Cunningham,Katherine Ellison, Betty Gardner, and Betty Martin) and tomake suitable arrangements to accord the Employers, to-gether with the General Counsel's representative, an oppor-tunity to examine them as to their interim earnings andactivities. The Regional Director shall make a final determi-nation whether any interim earnings are revealed which areproperly deductible from the backpay award of each ofthese claimants under existing Board precedent. When sodetermined the Regional Director shall make deductionsand return the amounts deducted to the Employers. TheRegional Director is further directed to report to the Board,when these matters have been finally resolved and in anyevent no later than I year from the date of the Board'sSupplemental Order herein, the status of these cases at suchtime.Ii IS FURTHER ORDERED that the amended specificationbe and it hereby is dismissed as to Patricia Clark.9 Tolled January I. 1974.0 1975, first quarter earnings, $172 less $290.16 intenm earnings, equal 0;second quarter earnings. 0 less $357.12 interim earnings, equal 0. 1976, sec-ond quarter earnings, $214 less $20 interim earnings, equal $194. 1977, firstquarter earnings, $1,300 less $575.91 interim earnings, equal $724.09; secondquarter earnings, $1,300 less $575.91 interim earnings, equal $724.09.432